Citation Nr: 0326358	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  97-25 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for a perirectal abscess as a result of 
hemorrhoid surgery performed by the Department of Veterans 
Affairs in August 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1972.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
benefit sought.  Most recently, in June 2002, the Board 
remanded the case back to the RO in order that the veteran 
could be scheduled to attend an additional personal hearing 
before a Veterans Law Judge.  The veteran subsequently 
cancelled his earlier request, and the case has been returned 
to the Board for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  In August 1993, the veteran underwent a hemorrhoidectomy 
at a VA medical center (VAMC).  

3.  The objective medical evidence contains medical opinions 
suggesting that a perirectal abscess was incurred as a result 
of the surgery performed at the VAMC in August 1993.  


CONCLUSION OF LAW

The requirements for compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability, characterized 
as a perirectal abscess, incurred as a result of surgery 
performed by the VA have been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.358 (2003); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran underwent surgery to remove hemorrhoids at a 
local VAMC in August 1993.  He maintains that he incurred a 
perirectal abscess as a result of such surgery.  Accordingly, 
the veteran asserts that he should be entitled to receive 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for additional disability incurred as a 
result of the surgery performed by the VA in August 1993.  In 
such cases, the VA has a duty to assist the veteran in 
developing evidence necessary to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
while the VCAA was enacted subsequent to the initial 
adjudication of the veteran's claim, he has nonetheless 
effectively been provided with adequate notice of the 
evidence needed to substantiate his claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability resulting from surgery performed by the VA.  The 
veteran has also been provided with notice of what evidence 
the VA would obtain, and the evidence he was to provide.  In 
that regard, the Board concludes that the discussions as 
contained in the initial rating decision, in the subsequent 
statement and supplemental statements of the case, in BVA 
Remands, and in correspondence to the veteran, most recently 
dated in May 2001, December 2001, February 2002, July 2003, 
and September 2003 have effectively provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim for 
compensation.  The Board finds that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  By that correspondence, the veteran was 
advised of the evidence necessary to substantiate his claim 
for compensation, and what evidence was necessary to 
substantiate his claim for compensation for a perirectal 
abscess under the provisions of 38 U.S.C.A. § 1151.  In 
addition, by those documents, the veteran has been informed 
of what evidence the VA would attempt to obtain, and what 
evidence he was responsible for providing.  Via the above-
captioned documents, the veteran was advised of the relevant 
statutes and regulations as were applicable to his claim, and 
of his rights and duties under the VCAA.  In view of the 
nature of the claimed disability at issue here, as well as 
the evidence already obtained, the Board finds that the VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claim for compensation, the Board 
concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed to the extent practicable.  In short, the Board 
finds that all evidence necessary for an equitable 
disposition of the issue of entitlement to compensation for 
additional disability, claimed as a perirectal abscess, due 
to treatment rendered by the VA under the provisions of 
38 U.S.C.A. § 1151, have been met.  The evidence of record 
includes the veteran's service medical records, both post-
service clinical treatment records, reports of VA and 
independent medical opinions, and statements offered by the 
veteran in support of his claim.  The Board observes that the 
veteran appeared at a personal hearing before a Veterans Law 
Judge, and presented testimony in support of his claim in 
October 2000.  The Veterans Law Judge who heard the veteran's 
testimony retired from the Board before the case could be 
adjudicated, however.  The veteran was subsequently advised 
of his right to present testimony before another Veterans Law 
Judge who would be able to adjudicate his claim pursuant to a 
BVA Remand of July 2002.  After initially requesting the 
opportunity to be afforded an additional hearing, the veteran 
later withdrew his request.  

Here, the Board finds that the veteran's post service 
clinical treatment records, when viewed in conjunction with 
the independent medical opinions and examination reports 
provide a sufficiently accurate picture of the his claimed 
disability so as to allow for equitable determination of the 
issue on appeal without requiring further attempts to obtain 
additional clinical treatment records or reports which may 
not be available.  Accordingly, in light of the foregoing, 
the Board concludes that attempting to obtain an additional 
independent medical opinion or to obtain additional clinical 
treatment records would likely result in unnecessary delay, 
and would not add anything of substance to the evidentiary 
record.  The Board is unaware of any additional relevant 
evidence which is available in connection with the veteran's 
claim, and concludes that all reasonable efforts have been 
made by the VA to obtain the evidence necessary to 
substantiate his claim for compensation.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
The Board will now proceed with its review of the veteran's 
appeal.  

Historically, the veteran's claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
perirectal abscess incurred as a result of hemorrhoid surgery 
performed by the local VAMC in August 1993 was received in 
January 1995.  That claim was initially denied as not well 
grounded by a rating decision dated in May 1995.  The veteran 
filed a timely notice of disagreement, and a statement of the 
case, dated in September 1995 was subsequently issued.  In 
September 1995, the veteran submitted a statement in which he 
expressed his understanding that further consideration was to 
be given to his claim for compensation.  Accordingly, on that 
basis he indicated his wish to withdraw his appeal at that 
time.  

The RO considered additional evidence received since the May 
1995 rating decision, and again denied the veteran's claim by 
a February 1996 rating decision.  The veteran filed a timely 
appeal, and indicated that he wished to be scheduled to 
attend a personal hearing before a Veterans Law Judge.  After 
several postponements, the veteran appeared at a personal 
hearing before a Veterans Law Judge in October 2000.  As 
noted, however, the Veterans Law Judge who conducted the 
hearing retired before the case was adjudicated.  The veteran 
was so informed, and in July 2002, the case was remanded back 
to the RO in order that the veteran could decide whether or 
not he wished to have another hearing as it was his right to 
have his case considered by a Veterans Law Judge who actually 
heard his testimony and who had presided over his hearing.  
The veteran initially requested an additional hearing, but 
after several postponements and rescheduling, ultimately 
withdrew his request for an additional hearing.  The case is 
again before the Board for resolution.  

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected.  See 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358 (2003).  For claims filed prior to January 
1, 1997, a claimant is not required to show fault or 
negligence in medical treatment.  See Brown v. Gardner, 115 
S. Ct. 552 (1994) (language of statute was plain and did not 
require showing of fault).  Since the veteran filed his claim 
on which this appeal is based well before January 1, 1997, he 
is therefore not required to show fault or negligence in 
medical treatment provided by the VA.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1) 
(2003).  Compensation will not be paid for the continuance or 
natural progression of diseases or injuries for which the 
hospitalization was authorized.  See 38 C.F.R. § 3.358(b)(2) 
(2003).  

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make the disability 
compensable in the absence of proof that it resulted from 
disease, or injury, or an aggravation of an existing disease 
or injury suffered as a result of training, hospitalization, 
examination, or medical or surgical treatment.  See 38 C.F.R. 
§ 3.358(c) (2003).  Second, compensation is not payable for 
the necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c).  

The objective medical evidence, consisting of private and VA 
clinical treatment records dating from April 1993 through 
August 2000 discloses that the veteran underwent a 
hemorrhoidectomy at a local VAMC on or about August 18, 1993.  
At that time, the veteran was noted to experience severe 
internal hemorrhoids which were occasionally prolapsed.  
Following surgery, the veteran experienced continued severe 
pain, and he continued to have additional external and 
internal hemorrhoids.  In November 1993, the veteran was 
noted to have what was characterized as a small anal fissure 
in addition to external and internal hemorrhoids.  By April 
1994, the veteran was found to have a perirectal abscess 
which required drainage and excision.  Treatment notes dated 
through January 1995 disclose that the perirectal abscess was 
described as chronic, and the veteran then indicated that the 
problem was becoming worse.  At that time, the veteran's 
perirectal abscess was noted to have been present since 
September 1993, and that drainage had been required some four 
times previously.  The veteran was shown to have undergone 
inpatient treatment for 10 days in April 1994 in order to 
have the perirectal abscess drained once more.  He was noted 
to have tolerated the procedure well, and was subsequently 
discharged from the hospital.  He continued to undergo 
surgery periodically through June 1995 to have the abscess 
drained.  In June 2000, the veteran underwent surgery to 
correct a chronic submuscular perirectal fistula.  By August 
2000, the fistula was still present with continued purulent 
drainage.  

At his personal hearing conducted at the RO in October 2000, 
the veteran testified that he had undergone a 
hemorrhoidectomy at a local VAMC in August 1993, and since 
developed what was diagnosed as a perirectal abscess which 
had evolved from an anal fissure and subsequent fistula.  
According to the veteran, complications resulting from the VA 
surgery caused him to lose two jobs and rendered him 
effectively unable to work for some two years.  He indicated 
that he was found to have an anal fissure in November 1993, 
and that by April 1994, it was found to have developed into a 
large abscess pocket when it was first drained.  According to 
the veteran, the resulting perirectal abscess became chronic, 
and he underwent a number of surgeries to drain and treat the 
disorder.  He testified that prior to having undergone the 
hemorrhoidectomy in August 1993, he had not been aware of any 
other problems such as an anal fissure or related difficulty.  
The veteran stated that his private physicians advised him 
that the anal fissure and resulting perirectal abscess were 
complications of the surgery he had undergone in August 1993.  
The veteran further explained that surgery to correct the 
perirectal abscess was successful, but that he developed 
incontinence as a result of excised sphincter muscle removed 
as part of the corrective surgery.  

The Veterans Law Judge who heard the veteran's testimony in 
October 2000 determined that additional evidentiary 
development was necessary in order to properly adjudicate the 
veteran's claim.  Accordingly, his case was referred to a 
private physician for review and to obtain an opinion as to 
whether or not the perirectal abscess was incurred as a 
result of treatment rendered by the VA in August 1993.  In an 
opinion dated in May 2001, M. P. S., M.D., F.A.C.S., 
F.R.C.S., offered that the veteran had been treated over a 
two-year period for irregular bowels, hemorrhoidal disease, 
fistula, and abscess.  Dr. S. stated that it was possible 
that the hemorrhoidectomy the veteran had undergone in August 
1993 could have caused the subsequent problems with abscess 
and fistula, but that the clinical evidence did not support 
that conclusion very well.  Dr. S. stated that the 
hemorrhoidectomy procedure followed a normal course with 
expected results including residual bleeding and small 
internal and external hemorrhoids remaining.  He indicated 
that it was possible that a small fistula or sinus related to 
the hemorrhoidectomy was present and not then identified, but 
the records did not reflect such.  Dr. S. stated that the 
veteran subsequently underwent evaluation at a private 
hospital for treatment for an abscess in November 1993.  He 
offered that the short time interval between the two events 
increased the likelihood that the abscess was related to the 
prior surgery.  The veteran did, however, have a history of 
irregular bowel habits which could predispose to the 
development of an abscess, Dr. S. explained.  Dr. S. then 
went on to state that a review of the records suggested that 
the veteran had recovered from his hemorrhoid surgery and 
that the abscess and fistula were unrelated.  He offered that 
the work-up, perioperative care and follow up were all 
consistent with standard care and did not reflect the 
presence of any abnormalities associated with the first 
procedure.  He did note, however, that absent from the pre-
operative assessment was full disclosure regarding the risks 
and benefits of a hemorrhoidectomy.  Such should include the 
possibility of post-operative infection and fistula formation 
as well as change in continence.  Dr. S. concluded by stating 
that provided that the fistula had completely resolved, the 
veteran was not at any further significant risk for any 
similar problems in the future.  

Following review of Dr. S's. report of May 2001, an 
additional independent medical opinion was sought.  A medical 
opinion dated in September 2001 was received from C. N. B., 
M.D., Neuroradiologist.  Dr. B. indicated that the veteran's 
service representative requested that he review the pertinent 
medical evidence contained in the veteran's claims file, to 
include the May 2001 opinion offered by Dr. S..  Dr. B. 
stated that he had reviewed all pertinent medical evidence 
and offered that in his opinion, it was more likely than not 
that the veteran's anal fissure/abscess was acute and was the 
direct result of the VA surgery performed in August 1993.  
Dr. B. indicated that it was clear that the veteran did not 
have any perirectal abscess prior to surgery in August 1993, 
but that he subsequently developed chronic rectal fistulas 
after the surgery.  Dr. B. pointed out that Dr. S. noted that 
the close proximity in time between the August 1993 
hemorrhoidectomy and the subsequent discovery of a rectal 
fissure in November 1993 suggested that the likelihood of a 
relationship between the abscess and surgery was increased.  
Dr. B. offered that fistulae and abscesses were a known 
complication of hemorrhoid surgery, and that as Dr. S. 
pointed out, there should have been a documented consent form 
indicating that the veteran understood the risks of such 
surgery.  He further offered that the veteran' development of 
fistulae and abscess some nine months following the August 
1993 surgery was within a seven-year time period noted for 
long term sequela following hemorrhoid surgery.  Further, he 
stated that it was likely that the small 
fistula/sinus/intersphincteric abscess was not identified on 
the December 1993 examination, because "intersphincteric 
abscess can cause severe pain, no fissure is present, and the 
diagnosis may be overlooked."  SabistonTestbook of Surgery, 
12th Ed., page 1126.  Because the veteran had a fissure 
and/or fistula/abscess both before and after the December 
1993 examination suggested that the December 1993 examination 
was falsely negative.  Dr. B. offered that he disagreed with 
Dr. S'. opinion that it was possible that a relationship 
existed between the August 1993 surgery and subsequent 
abscess.  Dr. B. opined that the two events were rather 
directly related.  He explained that Dr. S. gave incorrect 
dates for surgery and other events in the veteran's medical 
history, suggesting that Dr. S. did not have the complete 
record available for review when he rendered his opinion of 
May 2001.  Further, Dr. S. did not offer any treatise or 
other references to support his contentions that the surgery 
and subsequent perirectal abscess were unrelated, or that 
hemorrhoid surgery protected the veteran from developing a 
fissures, fistulae, or abscesses.  In addition, he noted that 
Dr. S. failed to provide any alternative causes for the 
veteran's fissure, fistulae, or abscess other than suggesting 
the cause was irregular bowel movements, which the veteran 
had well before surgery and prior to the incurrence of his 
fistulae, fissure, or abscess.  

Following review of both medical opinions noted above, the 
Board determined that an additional medical opinion was 
necessary to reconcile the two opinions and to attempt to 
obtain a more cogent analysis of the veteran's disability.  
In an opinion dated in January 2002, B. M. R., M.D., offered 
that in his opinion it was at least as likely as not that the 
veteran's hemorrhoidectomy resulted in his subsequent anal 
fissure.  Since there was no pathologic examination of the 
veteran he was unable to state with any clarity that such 
fissure was not the result of a pre-existing inflammatory 
bowel disease.  Temporally, at least, the anal fissure 
followed the hemorrhoidectomy.  The fissure was found in 
November 1993, Dr. R. explained.  He went on to state that it 
was true that following hemorrhoidectomies, fissures would 
occasionally occur, and at times they would be related to 
scar tissue in association with the hemorrhoidectomy.  At 
other times, the relationship between the surgery and fissure 
was temporal, e.g., that in August 1993 the veteran had 
hemorrhoids and a hemorrhoidectomy, and the following 
November he developed an anal fissure.  Dr. R. stated that 
the treatment the veteran received in November and December 
was appropriate, but that he did not find any tissue report.  
Dr. R. continued by stating that it was at least as likely as 
not that the August 1993 VA surgery resulted in the fistula 
and abscess found in April 1994.  Further, although he could 
not find any pathologic tissue reports, Dr. R. opined that it 
was more likely than not that the fistula and subsequent 
abscess shown in November 1993, April 1994, and June 2000 
were etiologically related to the hemorrhoidectomy undergone 
in August 1993.  In the absence of any pathologic tissue 
reports, there was no evidence to suggest that the veteran's 
fissure, fistulae, or abscess were related to any 
inflammatory bowel disease, but rather, appeared to be a 
chronic disease process which began following and as a result 
of the August 1993 hemorrhoidectomy.  Such complications were 
not, however, incurred due to the negligence of the VA 
medical personnel performing the hemorrhoidectomy.  

The Board has carefully evaluated the foregoing, and after 
resolving all reasonable doubt in the veteran's favor, 
concludes that the evidence supports a finding that the 
veteran's diagnosed perirectal abscess was incurred as a 
result of the VA treatment, namely a hemorrhoidectomy 
performed in August 1993.  Accordingly, the veteran should be 
entitled to receive compensation for his perirectal abscess 
under the provisions of 38 U.S.C.A. § 1151.  Here, the 
objective medical evidence contains two medical opinions 
directly addressing the etiology of the veteran's perirectal 
abscess, and both referenced opinions suggest that a nexus 
exists between the diagnosed abscess and the surgery 
undergone at the VAMC in August 1993.  The Board notes that 
those two opinions, dated in September 2001 and January 2002 
are supported by medical rationale and also address the 
earlier opinion of May 2001 offered by Dr. S. which also 
concluded that it was at least possible that the veteran's 
perirectal abscess was caused as a result of his August 1993 
hemorrhoidectomy.  Dr. B. pointed out that Dr. S'. conclusion 
that the veteran's anal fissure could have been caused by 
inflammatory bowel disease was completely unsupported by the 
objective medical evidence of record.  Further, Dr. R. 
concurred with Dr. B's. opinion in that regard, and all three 
physicians appear to recognize that there was no evidence to 
show that the rectal fissure evolving into the perirectal 
abscess pre-existed the August 1993 surgery.  

The Board notes that Dr. R. offered that there was no 
evidence of negligence or other malpractice on the part of VA 
physicians and medical personnel in rendering treatment for 
the veteran.  Even so, as discussed above, the veteran's 
claim for compensation was received well before January 1997.  
Accordingly, he is not required to show fault or negligence 
in the medical treatment provided by the VA.  Here, the 
veteran was not shown to have any anal fissure, abscess, or 
fistulae prior to surgery in August 1993, but was shown to 
have developed those disorders afterwards.  The perirectal 
abscess while at times a complication of hemorrhoid removal 
surgery, was not a necessary consequence of the surgery the 
veteran underwent in August 1993.  Rather, such pathology 
represents an additional disability incurred as a result of 
such surgery as reflected by the medical opinions discussed 
above.  Therefore, the Board concludes that the evidence 
supports the veteran's claim for compensation for a 
perirectal abscess under the provisions of 38 U.S.C.A. 
§ 1151, and his appeal is granted accordingly.  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability, described as a 
perirectal abscess, incurred as a result of VA surgery 
performed in August 1993, is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



